Citation Nr: 9917898	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION


Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran timely appealed this determination to the Board.

The Board notes that, in September 1994, in a separate appeal 
in which the veteran has a different representative, the 
Board remanded veteran's claim for an increased rating for 
his right knee disability for further development; his claim 
of entitlement to benefits under the provisions of 38 C.F.R. 
§ 4.30 beyond October 31, 1991, was deferred, pending the 
development of his increased rating claim.  However, 
subsequent to the Board's remand, in an undated statement 
signed by the veteran, which apparently was received at the 
RO in January 1995, he specifically withdrew his claim for an 
increased rating for his right knee disability.  However, the 
remaining claim in that appeal has not been returned to the 
Board; this matter is referred to the RO for appropriate 
action so the Board can consider the issue on appeal.  


REMAND

In a statement dated in May 1992 and received at the RO that 
same month, the veteran's then representative asserted claims 
of entitlement to service connection for bilateral hip 
disability as secondary to his service-connected bilateral 
knee disability and for psoriatic arthritis as secondary to 
his service-connected psoriasis.  To date, neither of these 
claims has been considered by the RO.  Under the 
circumstances, the Board finds that the two issues are 
inextricably intertwined with the total rating issue and 
should be considered together.  The United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) has stated that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, the Board notes that although the veteran was 
afforded VA medical examinations in May 1995 and February 
1997, neither examiner offered an opinion concerning the 
effects of the veteran's service-connected disabilities, 
either individually or in the aggregate, on his ability to 
obtain or retain employment.  However, the duty to assist 
requires that the examination report include such an opinion.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In 
addition, although it appears that the veteran also suffers 
from significantly disabling nonservice-connected 
disabilities, the existence or extent of such disabilities is 
to be disregarded where the service-connected disabilities 
meet the percentage thresholds identified in the first part 
of 38 C.F.R. § 4.16(a) (1998); however, the Board observes 
that the medical evidence suggests that the veteran's 
psoriatic arthritis may well be etiologically related to his 
service-connected psoriasis.  In this regard, the Board notes 
that the law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service, 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998), or for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  In addition, the Court has held 
that when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation [under 
the provisions of 38 C.F.R. 3.310(a)].  Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995).  As such, the RO must consider 
whether the veteran's service-connected bilateral knee 
disability and psoriasis caused or aggravated his bilateral 
hip disability and psoriatic arthritis.

On remand, the RO should ask a VA physician to review the 
claims folder and opine whether the veteran's service-
connected bilateral knee disability caused or aggravated his 
bilateral hip disability and whether his psoriasis caused or 
aggravated his psoriatic arthritis.  In addition, the 
examiner should prepare a summary of all of the veteran's 
disabilities, to include his bilateral hip disability and 
psoriatic arthritis if he or she believes that either 
disability was caused or aggravated by a service-connected 
disability, and indicate whether in his or her opinion the 
veteran's service-connected disabilities, singly or together, 
suffice to render the veteran unemployable, without regard to 
age or to the existence or extent of nonservice-connected 
disabilities.

Moreover, neither the May 1995 nor the February 1997 
examination report contain findings pertinent to the 
veteran's service-connected psoriasis or chronic lumbosacral 
strain.  The examiners also did not address the full extent 
of functional loss caused by the veteran's bilateral knee 
disability, and of course his low back disability, to include 
that resulting from pain or weakness; these factors should be 
taken into consideration in properly evaluating the back 
disability.  See 38 C.F.R. §§ 4.40 and 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 205-7 (1995).

The Board also observes that the claims file reflects that 
there are outstanding records of medical treatment of the 
veteran that should be requested, obtained, and associated 
with his claims file.  Although the record reflects 
significant VA medical treatment, VA outpatient treatment 
records reflecting treatment subsequent to August 1995 have 
not been associated with the claims folder.  Indeed, in a 
letter to the RO dated in February 1997, the veteran's 
attorney, citing VA's duty to assist in the development of a 
well-grounded claims, specifically requested that the RO 
associate these VA treatment records.  However, the file does 
not reflect that the RO has attempted to do so.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunne v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records, especially since they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

Finally, the claims folder reflects that in June 1991, the RO 
received the veteran's application for VA Vocational 
Rehabilitation benefits.  Further, in May 1996, the veteran's 
attorney requested the opportunity to review the veteran's 
Vocational Rehabilitation and Education (VRE) folder; 
however, that folder is not associated with the claims 
folder.  The information contained in a VRE folder should be 
considered in the adjudication of the veteran's claim.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since August 1995, from 
all pertinent VA medical facilities, as 
well as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should obtain and associate 
with the claims folder the veteran's VRE 
folder.  However, if any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should forward the veteran's 
entire claims folder to a physician at a 
VA medical center for a comprehensive 
file review and opinion.  The physician 
must review the entire claims folder, 
prepare a summary of the various 
disabilities from which the veteran 
suffers, and offer opinion concerning the 
effect of the veteran's service-connected 
disabilities, both individually and in 
the aggregate, on his ability to obtain 
or retain employment.  In addition, with 
respect to the veteran's claims for 
service connection on a secondary basis 
for bilateral hip disability and 
psoriatic arthritis, the physician should 
provide an opinion as to whether it is at 
least as likely as not that these 
conditions were respectively caused or 
worsened by the veteran's service-
connected bilateral knee disability and 
psoriasis.  He or she must not weigh the 
impact of the nonservice-connected 
disabilities against the impact of the 
service-connected disabilities, but must 
confine his or her attention, for the 
purpose of answering this question, to 
the impact of the service-connected 
disabilities standing alone.  In this 
regard, if the physician is of the 
opinion that either his bilateral hip 
disability or his psoriatic arthritis was 
caused or aggravated by a service-
connected disability, the examiner should 
offer an opinion with respect to that 
disability on the veteran's ability to 
obtain or retain employment.  The 
veteran's age is not to be a factor in 
the physician's consideration.

The opinion should be based on pertinent 
medical evidence of record; however, if 
the requested opinion cannot be rendered 
without examination of the veteran, the 
reviewing physician should clearly so 
state, and the RO should schedule the 
veteran to undergo appropriate 
examination(s), after which the claims 
file should again be referred to the 
reviewing physician for responses to 
questions posed above. The physician must 
set forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hip disability as secondary to 
his service-connected bilateral knee 
disability and for psoriatic arthritis as 
secondary to his service-connected 
psoriasis on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.310 (1998) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If service connection is established for 
either bilateral hip disability or for 
psoriatic arthritis, a disability 
evaluation should be assigned.  Then, if 
it has not been rendered moot, (see Green 
v. West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)), the RO should readjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  In doing 
so, the RO should take into consideration 
any functional loss due to pain and pain 
on movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  The RO should 
also consider the applicability of 
VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-
98 (1998).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  If the benefits requested by the 
veteran continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


